Citation Nr: 0620382	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a 
tonsillectomy.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

4.  Entitlement to an initial rating higher than 10 percent 
for a generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) Columbia South Carolina, 
Regional Office (RO).  The case is now under the jurisdiction 
of the Atlanta, Georgia, RO.  

The issue of entitlement to service connection for sleep 
apnea and the claim for an increased rating for an anxiety 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran's representative has raised a claim for service 
connection for a heart disorder claimed as secondary to the 
service-connected hypertension.  That issue is hereby 
referred to the RO for initial adjudication.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has any disabling residuals of a tonsillectomy.

2.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more, or systolic 
pressure which is predominantly 200 or more. 



CONCLUSIONS OF LAW

1.  Disabling residuals of a tonsillectomy were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for a disability rating higher than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  The communications, 
such as letters from the RO dated in April 2001, January 2003 
and June 2003 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters told the veteran to submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Further, because service 
connection for residuals of a tonsillectomy and an increased 
rating for hypertension are denied, any question as to the 
appropriate rating (following a grant of service connection) 
or the effective date (of either a grant of service 
connection or assignment of an increased rating) is moot, and 
there can be no failure-to-notify prejudice to the veteran 
with respect to those issues.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) .  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined the opportunity to have a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For Residuals Of A 
Tonsillectomy.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The veteran reported in his claim form dated in February 2000 
that he underwent a tonsillectomy in service in December 
1982.  

The report of a VA examination conducted in June 2000 shows 
that the veteran reported that the tonsillectomy was done in 
1981 or 1982 due to recurrent infections and he had no 
problems with it now.  Following examination, the diagnosis 
was "The patient is status post tonsillectomy with no 
residual problems."   

The VA examination and medical treatment records are negative 
for any objective physical findings of a disability 
associated with the tonsillectomy.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board finds 
that it is not a disorder for which service-connected 
compensation may be paid.  Accordingly, the Board concludes 
that service connection for the residuals of tonsillectomy is 
not warranted.



II.  Entitlement To An Increased Rating For Hypertension,
 Currently Rated As 10 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected hypertension.  He asserts that the has had 
readings which are high enough to meet the criteria for a 20 
percent rating.

The Board has considered the full history of the disorder.  
The veteran's service medical records show that he had high 
blood pressure readings on several occasions.  The veteran 
filed his original claim for disability compensation for 
hypertension in November 1989.  The report of a disability 
evaluation examination conducted by the VA in December 1989 
shows that the diagnosis was hypertension, poorly controlled, 
without benefit of medication at this time.  In a decision of 
March 1990, the RO granted service connection for the 
disorder, and assigned a 10 percent disability rating.  The 
rating has remained at that level since that time, although 
the veteran did not collect compensation for a period of time 
as he reentered active duty.  

In February 2000, the veteran requested increased 
compensation.  The RO denied that request, and the veteran 
perfected the current appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more; systolic pressure predominantly 160 or more; or for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted if the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  

The Board has noted that on examination by the VA in June 
2000, the veteran had significantly elevated blood pressure 
readings of 154/107, 148/118, and 172/128.  All other 
records, however, show much lower blood pressure readings.  A 
treatment record dated in March 2000 shows that the reading 
was 120/70.  A record dated in May 2000 shows a reading of 
130/80.  In June 2000 the reading was 140/84.    A treatment 
record dated in April 2001 shows that the reading was 153/96.  
A record dated in July 2001 shows a reading of 124/68.  Later 
in July 2001, the reading was 141/81.   A treatment record 
dated in December 2001 shows that the diagnosis was HTN, 
controlled.  The reading at that time was 112/74.  An April 
2002 treatment records reflects a reading of 122/84.  A June 
2002 treatment records shows that his blood pressure was 
127/85.  In March 2003, the reading was 122/57.  In May 2003, 
the reading was 124/80.  A July 2004 treatment record shows a 
reading of 114/77.  Many other treatment records contain many 
other comparable readings.  

Finally, the veteran was afforded a VA fee basis examination 
in June 2003.  The report shows that he stated that he had 
symptoms of hypertension including a headache and dizziness.  
On examination, blood pressure readings were 140/90, 138/90, 
and 140/100.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 110 or more or systolic readings of 
200 or more as contemplated for a rating in excess of 10 
percent.  The medical evidence shows that the readings have 
been consistently below that level at all times other than on 
the June 2000 VA examination.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for hypertension are not met. 




ORDER

1.  Service connection for residuals of a tonsillectomy is 
denied.

2.  An increased rating for hypertension, currently rated as 
10 percent disabling, is denied.


REMAND

The veteran contends that the symptoms and physical findings 
associated with his currently diagnosed sleep apnea were 
first manifest during service.  The veteran has pointed out 
that his service medical records include reference to 
enlargement of the uvula, as well as references to complaints 
of problems sleeping.  

The Board notes that the new act requires that the VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The Board concludes that a medical 
examination would be useful in assessing the sleep apnea 
issue.  This would allow an opportunity to obtain an opinion 
as to the likelihood that the current sleep apnea is related 
to the symptoms and findings noted in service.  

With respect to the generalized anxiety disorder, the 
evidence which has been developed in connection with the 
current claim for an increased rating includes the report of 
a VA mental examination conducted in July 2000 which shows 
that the examiner assigned a GAF score of 70, which reflects 
mild anxiety and mild to moderate insomnia, and which 
reflects some difficulty in social and occupational 
functioning, but with a generally adequate functioning and 
meaningful personal relationships.  The prognosis was judged 
to be fair for a favorable response to treatment within the 
next 12 months.  The report of a VA fee basis psychiatric 
evaluation conducted in June 2003 contains similar 
information to that contained in the prior examination 
report.  The examiner assigned a GAF score of 55.  

More recently, however, the report of a psychological 
evaluation conducted in August 2005 by David Moyerman, Ph.D. 
shows that the diagnostic impression were post traumatic 
stress disorder and major depression.  The examiner assigned 
a GAF score of 35.  The Board notes that this represents a 
significant reduction in the GAF score compared to previous 
examinations.  It is unclear whether the reduction is due to 
a temporary exacerbation or represents a long term increase 
in the severity of the condition.  The Board concludes that 
another examination would be useful in clarifying that 
question.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder or sleep apnea since records 
were previously obtained.  After securing 
the necessary release, the RO should 
obtain all records not already contained 
in the claims file.

2.  The veteran should be afforded an 
examination to determine nature and 
etiology of his sleep apnea.  The claims 
file should be made available to the 
examiner.  The examiner should review the 
pertinent service medical records, 
including the references to enlargement 
of the uvula, as well as references to 
complaints of problems sleeping.  The 
examiner should offer an opinion as to 
the likelihood that such residuals are 
related to the symptoms noted in service.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
generalized anxiety disorder.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.  Based upon 
the review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
Score.  The examination report should 
include the examiner's opinion as to 
whether the increase in severity noted in 
the above referenced August 2005 
psychology consultation report was a 
temporary exacerbation or instead 
represents a long term increase in the 
severity of the condition.  

4.  Thereafter, the RO should 
readjudicate the claim for compensation.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative if any should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


